PATTERSON, Judge.
The appellant, Ronnie T. Colvin, appeals from the circuit court’s denial of his petition for a writ of certiorari. In his petition, Col-vin challenged two of the four denials of parole by the Alabama Board of Pardons and Paroles.
This petition was originally filed in the Circuit Court of Montgomery County, but that court construed it as a petition for a writ of habeas corpus and transferred it to the Circuit Court of Elmore County, which would have had jurisdiction over such a petition. However, the Elmore Circuit Court could not properly entertain Colvin’s petition. “Review of an action of the Board is not by a habeas corpus proceeding.... [CJertiorari is the appropriate remedy for review of such actions.” Sellers v. State, 586 So.2d 994, 994-95 (Ala.Cr.App.1991). Hill’s petition was erroneously treated as a petition for writ of habeas corpus. It should have been entertained by the Montgomery Circuit Court. Accordingly, the Elmore Circuit Court’s judgment denying Hill’s petition is reversed and that court is ordered to transfer Hill’s *1026petition back to the Montgomery Circuit Court.
REVERSED AND REMANDED.
TAYLOR, P.J., and McMILLAN and COBB, JJ., concur.
LONG, J., recuses himself.